United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-2091
                        ___________________________

                                  Michael Lowman

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

                  Commissioner, Social Security Administration

                       lllllllllllllllllllllDefendant - Appellee
                                      ____________

                    Appeal from United States District Court
                 for the Western District of Arkansas - Ft. Smith
                                 ____________

                            Submitted: March 20, 2019
                              Filed: March 25, 2019
                                  [Unpublished]
                                  ____________

Before ERICKSON, WOLLMAN, and KOBES, Circuit Judges.
                        ____________

PER CURIAM.

      Michael Lowman appeals the district court’s1 affirmance of a decision denying
him disability insurance benefits and supplemental security income. We agree with

      1
      The Honorable Erin Wiedemann, United States Magistrate Judge for the
Western District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
the district court that the administrative law judge’s (ALJ’s) decision is supported by
substantial evidence on the record as a whole. See Stanton v. Comm’r, Soc. Sec.
Admin., 899 F.3d 555, 557-58 (8th Cir. 2018) (de novo review). Specifically, we find
that the ALJ’s determination that Lowman’s subjective complaints were not entirely
credible is entitled to deference, as the ALJ cited numerous valid reasons in support
of this adverse determination. See Nash v. Comm’r, Soc. Sec. Admin., 907 F.3d
1086, 1090 (8th Cir. 2018) (credibility findings are province of ALJ, and this court
defers to them if they are supported by good reasons and substantial evidence).
Further, we find that the ALJ’s findings as to Lowman’s residual functional capacity
(RFC) are consistent with the medical evidence, which included assessments of his
ability to work. See Boyd v. Colvin, 831 F.3d 1015, 1020 (8th Cir. 2016) (it is ALJ’s
responsibility to determine RFC based on all relevant evidence: medical records,
observations of treating physicians and others, and claimant’s own description of his
limitations); Mabry v. Colvin, 815 F.3d 386, 390 (8th Cir. 2016) (claimant bears
burden of establishing RFC; because RFC is medical question, it must be supported
by some evidence of claimant’s ability to function in workplace); see also Scott v.
Berryhill, 855 F.3d 853, 857 (8th Cir. 2017) (to constitute substantial evidence,
vocational expert’s testimony must be based on hypothetical that captures concrete
effects of claimant’s impairments).

      The judgment is affirmed.
                     ______________________________




                                         -2-